Citation Nr: 0119557
Decision Date: 07/27/01	Archive Date: 09/12/01

DOCKET NO. 01-00 171A              DATE JUL 27, 2001

THE ISSUE

Whether an April 1988 decision of the Board of Veterans' Appeals
which denied service connection for hypoparathyroidism should be
reversed on the grounds of clear and unmistakable error.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

APPEARANCE AT OPAL ARGUMENT 

Representative 

ATTORNEY FOR THE BOARD 

K. Johnson, Counsel

ATTORNEY FOR THE BOARD 

K. Johnson, Counsel 

INTRODUCTION

The veteran served on active duty from February 1951 to February
1955.

This matter is before the Board of Veterans' Appeals (Board) as an
original action on the motion of the veteran alleging clear and
unmistakable error in the Board's decision of April 1988.

FINDING OF FACT

The Board's April 1988 finding that service connection was not
warranted for hypoparathyroidism was not obviously erroneous, it
was based on the correct facts as they were known at the time, and
the statutory or regulatory provisions extant at the time were
correctly applied.

CONCLUSION OF LAW

The April 1988 Board decision denying service connection for
hypoparathyroidism was not clearly and unmistakably erroneous. 38
U.S.C.A. 7111 (West Supp. 2000); Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 20.1403
(2000).

2 -

REASONS AND BASES FOR FINDING AND CONCLUSION


Factual Background

The service medical records document treatment for a thyroid
disorder, including a subtotal thyroidectomy in June 1953 for a
diffuse toxic goiter. The veteran's postoperative period was
uneventful and signs or symptoms of thyroid difficulty did not
develop. At discharge from active duty the veteran's neck,
lymphatic and endocrine systems were clinically evaluated as
normal. None of the service medical records reflects a diagnosis of
hypoparathyroidism.

A VA examination was conducted in August 1960. The examiner
reported an impression of hypothyroidism from history secondary to
subtotal thyroidectomy for hyperthyroidism. By rating action of
October 1960, service connection was established for a history of
hypothyroidism due to a subtotal thyroidectomy.

In February 1961, the Board denied a compensable evaluation for
hypothyroidism.

An endocrine examination was conducted in August 1975. The examiner
noted an assessment of hypothyroidism secondary to the
thyroidectomy in 1955, and treated with Thyroid.

The Board again denied entitlement to a compensable evaluation for
hypothyroidism in January 1977.

A November 1979 laryngeal tomography revealed a mass lesion
involving the right side of the larynx with inferior and superior
extension, possible epiglottic involvement, and encroachment upon
the pyriform sinus.

During a March 1976 VA examination the examiner diagnosed
hypothyroidism due to subtotal thyroidectomy. The appellant was
noted to be undergoing thyroid therapy at the time.

3 -

In connection with an appeal regarding an increased rating for
hypothyroidism, a personal hearing was conducted at the RO in
August 1976. The severity of the hypothyroidism was discussed.

A VA examination was conducted in November 1979. The examiner noted
a diagnosis of hypothyroidism, postoperative subtotal thyroidectomy
with no good clinical evidence that there was a lack of thyroid.
The examiner added that except for the first five months after his
surgery, the veteran had never been in a situation where he could
not be treated. The examiner did not find real subjective evidence
that the veteran was hypothyroid, and that with synthyroid there
did not seem to be any change from thyroid extract. The examiner
further concluded that there were no signs of thyroid deficiency,
and this opinion was not revised or amended following subsequent
review of thyroid function studies.

A VA examination was conducted in November 1981. The examiner
diagnosed partial hypothyroidectomy with hypothyroidism as a
residual. The thyroid test revealed that the appellant was non-
euthyroid.

In January 1983, the appellant underwent a laboratory study to
measure the level of the parathyroid hormone, and calcium levels.
This test revealed a C -terminal immunoreactive parathyroid level
of 66 uEg/dl, and a serum calcium level of 8.7 mg/dl.

Following a VA examination in February 1983, the examiner diagnosed
post- surgical hypothyroidism, biochemically controlled on thyroid
hormone replacement treatment. The examiner noted that the veteran
remained symptomatic and had a slightly delayed ankle jerk. The
examiner also noted sudden contractions of both biceps muscles
after lifting, and indicated that this was of uncertain etiology.
The veteran was referred to neurology.

In September 1983, the veteran requested an "increased rating" due
to hypoparathyroidism.

4 -

A VA examination was conducted in December 1983 and the
neurological portion of the examination was completed in January
1984. At that time, the examiner noted a four-year history of
painful cramping of the biceps muscles bilaterally. The examiner
also noted status post subtotal thyroidectomy for thyrotoxicosis,
that the veteran was euthyroid on hormone replacement therapy, and
that there was no evidence of hypoparathyroidism.

In October 1984, a personal hearing was conducted in connection
with an appeal of an increased rating issue. The discussion
included the issue of entitlement to service connection for
hypoparathyroidism. The veteran testified that for five years, he
had been experiencing involuntary and extremely painful
contractions of muscle groups depending on the activity he was
engaged in. The veteran explained the role of calcium
concentrations in relation to the functioning of the parathyroid,
and specifically pointed to the results of tests completed in
January 1983. The veteran noted that he has had problems obtaining
a separate diagnosis for hypoparathyroidism from VA physicians.

In March 1985, the Board denied an increased evaluation for
hypothyroidism, a residual of a subtotal thyroidectomy.

On VA examination of May 1985, the examiner diagnosed
hypothyroidism and noted that the veteran was under treatment. He
was euthyroid. The examiner diagnosed muscle spasms of unknown
etiology.

On VA examination in September 1986, the examiner found that there
was no evidence of hypoparathyroidism at that time, and that the
muscle spasms were of an unknown etiology.

In connection with the issue of service connection for
hypoparathyroidism, a personal hearing was conducted in April 1987.
The veteran referred to medical journal articles regarding the
reliability of laboratory reports. The veteran discussed the
problems with making a diagnosis due to unclear laboratory results.
The

- 5 -                                                             
   
veteran did not have a report from his physician. The veteran used
his medical chart to show that when he reduced his medication, the
frequency of the cramps increased. In January 1988, VA received a
report the veteran submitted regarding calcium and parathyroid
levels.

In April 1988, the Board denied the claim of service connection for
hypoparathyroidism. The Board determined that there was no clinical
showing of pathology which could reasonably substantiate, at that
time, a diagnosis of hypoparathyroidism.

Legal Analysis

Veterans Claims Assistance Act of 2000

In November 2000, the President of the United States signed into
law the Veterans Claims Assistance Act of 2000. Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).
In this case, the Board finds that the new law has no application.
Given the nature of a claim of clear and unmistakable error,
further evidentiary development is not in order since a review of
this matter is limited to the evidence of record at the time of the
Board's decision in 1988, and whether the legal criteria in effect
at that time were properly applied. While evidence has been
received and accepted since that decision was issued, this evidence
may not be considered for purposes of determining clear and
unmistakable error. Only evidence of record in April 1988 may be
reviewed, and based on a review of the claims folder, there are no
indications that the evidence for consideration has to be secured
and associated with the file. Therefore, the Board is satisfied
that further development as per the provisions of the Veterans
Claims Assistance Act of 2000 is not warranted.

6 -

Clear and Unmistakable Error

A clear and unmistakable error is a very specific and rare kind of
error. It is the kind of error, of fact or law, that when called to
the attention of later reviewers compels the conclusion, to which
reasonable minds could not differ, that the result would have been
manifestly different but for the error. Generally, either the
correct facts, as they were known at the time were not before the
Board, or the statutory and regulatory provisions extant at the
time were incorrectly applied. 38 C.F.R. 20.1403(a). Review for
clear and unmistakable error in a prior Board decision must be
based on the record and the law that existed when that decision was
made. 38 C.F.R. 20.1403(b). If it is not absolutely clear that a
different result would have ensued, the error complained of cannot
be clear and unmistakable. 38 C.F.R. 20.1403(c).

Finally the Board notes that the law provides that a new medical
diagnosis that "corrects" an earlier diagnosis considered in a
Board decision is not a clear and unmistakable error; that the
Secretary's failure to fulfill the duty to assist is not clear and
unmistakable error; and that a disagreement as to how the facts
were weighed or evaluated can never rise to the stringent
definition of clear and unmistakable error. Damrel v. Brown, 6 Vet.
App. 242, 246 (1994); 38 C.F.R. 20.1403(d).

Under applicable criteria in effect in 1988, service connection was
granted for a disability resulting from personal injury suffered or
disease incurred or aggravated during service. 38 U.S.C. 310, 331.
Service connection could also be granted for a disability which was
proximately due to or the result of service-connected disease or
injury. 38 C.F.R. 3.310.

In 1988, the evidence then of record demonstrated that the
appellant underwent a subtotal thyroidectomy during service.
Service connection for hypothyroidism was granted by VA in 1960.
Although the veteran had this medical history, a diagnosis of
hypoparathyroidism did not appear in the evidence of record in
April 1988. Furthermore, the medical evidence of record did not
clearly and unmistakably

7 -

demonstrate that the veteran's complaints of muscle cramps were
manifestations of hypoparathyroidism in April 1988. Indeed, the
medical reports of record indicate that the etiology of the muscle
cramps was not known, and hypoparathyroidism was not shown on
examination. Therefore, it is reasonable to conclude that in
reviewing the claim in 1988, the possibility of hypoparathyroidism
was explored, but ultimately ruled out, and that the muscle cramps
were due to something other than hypoparathyroidism or any aspect
of his service-connected hypothyroidism. In any event, the evidence
in April 1988 did not clearly and unmistakably demonstrate that
hypoparathyroidism was related to service.

The veteran did submit an analysis of his laboratory results with
regard to calcium and parathyroid levels. Although helpful, the
report standing alone does not clearly and unmistakably show that
the appellant had hypoparathyroidism due to his military service.
Absent a diagnosis of hypoparathyroidism or a medical opinion
linking the complaints to the service-connected hypothyroidism, the
essential elements to establish service connection for
hypoparathyroidism on either a direct or secondary basis, did not
exist. Therefore, in 1988, while reasonable minds could have
concluded that the calcium and parathyroid levels and the veteran's
complaints standing alone indicated service connection for
hypoparathyroidism was warranted, the evidence did not clearly and
unmistakably demonstrate that such. was the only possible
conclusion. Hence, the 1988 Board decision finding that service
connection was not warranted was a reasonable exercise in rating
judgment. The veteran's argument as to how that evidence was
weighed cannot provide a basis for finding clear and unmistakable
error. 38 C.F.R. 20.1403(d)(3) (2000).

The benefit sought on appeal is therefore denied.

8 -

ORDER

The April 1988 decision denying service connection for
hypoparathyroidism was not clearly and unmistakably erroneous.

DEREK R. BROWN 
Member, Board of Veterans' Appeals

9 -



